Citation Nr: 1205214	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  08-35 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1966 to November 1986.  He served in the Republic of Vietnam during the Vietnam Era and is the recipient of the Bronze Star Medal.

This matter comes to the Board of Veterans' Appeals ("Board") on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Wichita, Kansas, which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.

This matter has previously been considered by the Board.  In September 2010, the Board remanded the claim for additional development, specifically, to obtain the Veteran's VA treatment records and associate them with the claims folder.  The claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that his current bilateral hearing loss is the result of acoustic trauma in service.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2011).  Such assistance includes the duty to attempt to obtain VA treatment reports, particularly where VA has constructive or actual knowledge of the availability of pertinent reports in its possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In September 2010, the Board remanded the Veteran's claim in order to request VA treatment records from the Wichita VA Medical Center ("VAMC").  The Board also specified that, after obtaining such records, the claim should be readjudicated and a Supplemental Statement of the Case ("SSOC") issued if the claim was not granted.  Review of the claims folder, however, reveals that an SSOC has not been issued.

The Court of Appeals for Veterans Claims has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  Therefore, although the Board realizes that another remand will, regrettably, further delay an appellate decision on the claim, in order to comply with the September 2010 Board remand, the Board finds that a remand is necessary in order to allow a readjudication of the Veteran's claim.   

Accordingly, the case is REMANDED for the following action:

1.  The treatment records from the Wichita VAMC should be reviewed.  Thereafter, the RO/AMC should conduct whatever other development is indicated and readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

						
							(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


